internal_revenue_service number release date index number ---------------------- ------------------------------------------- ------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b3 plr-132245-17 date date legend company --------------------- ------------------------ state date date date date date year a b -------------- --------------------------- --------------------------- --------------------------- --------------------------- ---------------------- ------- -------------- ------------------ dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company by company’s representative requesting a ruling under sec_1362 of the internal_revenue_code code plr-132245-17 facts according to the information submitted company is a state corporation that has had an s_corporation_election in effect as of date at the close of three consecutive taxable years ending date company had subchapter_c accumulated_earnings_and_profits of a moreover for each taxable_year ending date date and date company had passive_investment_income within the meaning of sec_1362 in excess of percent of its gross_receipts as a result company’s s_corporation_election terminated on date company represents that the circumstances resulting in the termination of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning company and its shareholders have consistently treated company as an s_corporation and agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than percent of which are passive_investment_income sec_1362 provides that the termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 defines the term passive_investment_income to mean except as otherwise provided in sec_1362 gross_receipts derived from royalties rents dividends interest and annuities sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred plr-132245-17 is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1375 provides that if an s_corporation has accumulated_earnings_and_profits at the close of a taxable_year and gross_receipts for that taxable_year more than percent of which are passive_investment_income then there is imposed a tax on the income of such corporation for such taxable_year such tax shall be computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 conclusion based solely on the representations made and the information submitted we conclude that company’s s_corporation_election terminated on date under sec_1362 because company had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years beginning in year and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of company’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation beginning on date and thereafter provided that company’s s_corporation_election was valid and has not otherwise terminated under sec_1362 and the following conditions are met this letter_ruling is subject_to the following condition an adjustment under sec_1362 company must send a payment of b with a copy of this letter to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit company must send this payment no later than days from the date of this letter if all the above conditions are not met then this ruling is null and void furthermore if these conditions are not met company must notify the cincinnati service_center that its s_corporation_election has terminated plr-132245-17 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding company’s eligibility to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely bradford r poston special counsel to the associate chief_counsel office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
